Martin, J.
delivered the opinion of the court. The plaintiff states himself to be one of the three children and heirs of J. Chesneau, and Susan, his wife, who, after the death of her said husband, married Godwin, that the defendant was his guardian, and du- *613ring his minority, alienated a lot of ground, in New Orleans, three slaves and a horse, part of his father's estate, by a transaction with Godwin, on a settlement of the alleged rights of the plaintiff's mother; that by a decision of the supreme court, Chesneau's heirs vs. Sadler, 10 Martin, the said transaction has been held null and void.-He concludes with a prayer that he may recover from the defendant, the interest of his share of the appraised value of the lot, from the date of the transaction until the judicial demand by the inception of the suit against Sadler-his share of the appraised value of the slaves and horses, with interest from the date of the transaction. There is further a prayer for general relief. The general issue was pleaded.
East'n District.
June, 1824.
The plaintiff had judgment and the defendant appealed.
It is very dear that the defendant is not bound to pay interest on the plaintiff's share of the appraised value of the lot; for be did not receive the price of the lot, which the existing laws prohibited him from selling. If he received, or could have received, any money by the rent of the lot, he is accountable therefor; but the lot is alleged to be an unimproved *614one, and it is neither alleged or shewn that it was susceptible of being made to produce any rent.
Seghers for the plaintiff, Mazureau for the defendant.
The plaintiff is at liberty to consider the alienation of the negroes and horses, (as it appeals to have been illegally done,) as a conversion of them to the use of the defendant, who is bound to pay the value, and as guardian, must pay interest thereon. This amounts, as stated in the petition, and proved by the inventory, to $1284 75 exclusive of interest.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be annulled, avoided and reversed, and that the plaintiff do recover the said sum of twelve hundred and eighty four dollars, seventy five cents, with costs in the parish court, reserving the defendant his claim against the plaintiff, for so much of Godwin's claim, due by the plaintiff, as may have been extinguished by the alienation of the slaves and horses, and it is ordered that the plaintiff pay costs in this court.